Citation Nr: 1328172	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for right fifth finger palmar flexion deformity.  

2. Entitlement to service connection for underlying pathology to account for diarrhea.  

3. Entitlement to an initial rating higher than 10 percent for adjustment disorder with mixed anxiety and depressed mood (claimed as depression).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A Travel Board Hearing was held by the undersigned in July 2010 and a transcript of the hearing is associated with the record.  In June 2011, the Board granted the issue of service connection for a skin disability, claimed as tinea versicolor and remanded the issues of service connection for a left foot disability, claimed as tarsal tunnel syndrome and medial plantar nerve pain, and entitlement to an initial compensable rating for right fifth finger palmar flexion deformity.  Subsequently in November 2012, the Appeal Management Center (AMC) granted service connection for left tarsal tunnel syndrome and left medial plantar nerve pain, thus this issue is no longer in appellate status.  

In the June 2011 decision/remand, the Board also noted that the issue of entitlement to a compensable rating for multiple noncompensable service-connected disabilities has been raised by the record in a September 2007 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the issue to the AOJ for appropriate action, however as the issue remains unadjudicated, the Board continues to refer it for appropriate action.   

Further review of the record shows that the October 2005 rating decision denied service connection for underlying pathology to account for diarrhea.  In November 2005, the Veteran filed a notice of disagreement with that determination.  The RO in a rating decision in July 2009 granted service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as depression) and a assigned a 10 percent rating.  In July 2010 the Veteran filed a timely notice of disagreement with that determination.  A Statement of the Case has not been issued for either issue and the Board is required to remand, rather than refer, the issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  The Board notes that subsequent to the last Supplemental Statement of the Case dated in November 2012, VA treatment records were associated with Virtual VA in February 2013, and other medical records and lay statements were associated with VBMS in July 2013 and August 2013.  However, as these records are duplicative, cumulative or not pertinent to the issue of an initial compensable rating for the right fifth finger, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304. 

The Board notes that the Veteran's service-connected right fifth finger is interchangeably referred to as the right little finger.  

The issue of entitlement to service connection for underlying pathology to account for diarrhea and an initial rating higher than 10 percent for adjustment disorder with mixed anxiety and depressed mood (claimed as depression) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The right fifth finger palmar flexion deformity has been productive of pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for right fifth finger palmar flexion deformity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in May 2005.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in June 2005, April 2006, July 2011, and October 2012.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a uniform rating is unwarranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service connected right fifth finger palmar flexion deformity has been assigned an initial noncompensable rating under Diagnostic Code 5230.  Under Diagnostic Code 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Other applicable Diagnostic Codes include the criteria for evaluating ankylosis, namely Diagnostic Codes 5219, 5223, and 5227.  As will be further discussed, the evidence shows that the Veteran is left handed and the right extremity is his minor extremity.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

When two or more digits of the same hand are affected by a combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which represents the overall disability, assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, Note 2. 

If both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluation of ankylosis is as amputation without metacarpal resection at proximal interphalangeal joint or proximal thereto; if both the MP and PIP joints of a digit are ankylosed, evaluation of ankylosis is as unfavorable ankylosis; if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible evaluation of ankylosis is as unfavorable ankylosis.  A disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230, Note 3. 

Under Diagnostic Code 5219, for unfavorable ankylosis of two digits of a minor extremity, the criteria are as follows: for thumb and any finger a 30 percent rating is assigned, for index and little finger or long and little finger a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5219.  A note to this code provides consideration of whether evaluation of amputation is warranted.  

Under Diagnostic Code 5223, for favorable ankylosis of two digits of a minor extremity a 20 percent rating is assigned for the little finger with either the thumb or the index finger.  A 10 percent rating is assigned if there is favorable ankylosis in the little finger and the long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  

Under Diagnostic Code 5227, a noncompensable rating is available for favorable or unfavorable ankylosis of a little finger of either major or minor hands.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Additionally, where the ring finger is ankylosed, VA may consider whether the disability is analogous to amputation, or whether the disability results in the limitation of motion of other digits, or otherwise interferes with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

Amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71(a), Diagnostic Code 5156.

Facts

In the September 2007 Form 9 Appeal, the Veteran complained of constant, dull aching pain in his right little finger and other fingers of the right hand.  He stated that this caused weakness, decreased endurance, and fatigability especially at work.  He claimed that problems with his right little finger affected the other fingers on his right hand requiring they mitigate for the lack of use of the right little finger.  

During the July 2010 Board hearing, the Veteran's representative contended that his right little finger should be evaluated as amputated as it is deformed with weakness of grip and he cannot straighten his hand.  

Service treatment records show that on a report of medical history in November 1997, the Veteran stated that he cut his right hand in childhood and had an operation to repair the damaged nerves and veins causing deformity of his right middle finger.  He further stated that his right little finger became deformed and retracted during active duty service.  On the retirement examination in February 2005, the Veteran complained of contracture and painful motion in his right little finger

On VA examination in June 2005, while the Veteran was still in service, the examiner noted that the Veteran was left handed and there was persistent palmar flexion deformity and at the PIP joint of the little finger.  There was increased bony prominence of the PIP joint with 80 degree palmar flexion deformity at the PIP joint.  There was good grip strength in the hand.  There examiner reported that there was no pain, weakness, fatigability, decreased endurance or incoordination.  Accompanying x-rays show PIP joint arthropathy and flexion contracture.  

On VA neurological examination in April 2006, the Veteran complained of a "pins and needles" feeling in his medial and lateral aspect of the right little finger and the examination showed decreased sensation in the right little finger.  The diagnosis was right ulnar neuropathy.

On VA examination of the hand, thumb and fingers in April 2006, the Veteran complained of right finger pain and contraction since 1989.  He reported having daily pain which was precipitated by computer activity, his job, and cold weather.  The Veteran stated that he had flare-ups of pain after working a lot on the computer.  Flexion was 60/90 degrees without pain and the PIP was in chronic flexion of 45/100 degrees and the distal interphalangeal (DIP) was in flexion of 45/80 degrees.  X-rays showed posttraumatic osteoarthritis of the right little finger.  

On VA examination in July 2011, the Veteran reported that when he wore a splint for his right little finger his hand went numb.  He stated that his right little finger locked up during cold weather and affected his hand.  He denied having daily pain but admitted to daily massaging his finger.  Physical examination shows that there was no ankylosis in any of the fingers of the right hand except the right little finger at the PIP joint at 30 degrees of flexion.  There was no rotation or angulation of either bone at the ankylosed joint.  The examiner stated that the ankylosis did not interfere with motion of the other digits or with overall hand function.  There was deformity of the right long finger.  The Veteran was unable to make a fist, close his hand, or twist a top off a bottle.  Accompanying x-ray showed a flexion deformity of the PIP joint of the fifth finger, suggestive of posttrauma versus rheumatoid arthritis.  The examiner stated that rheumatoid arthritis was a possible differential diagnosis and concluded that there was minimal arthritis of the interphalangeal joints.  

On VA examination in October 2012, the examiner noted that the Veteran did not report having flare-ups that impacted the function of his hand.  The Veteran had painful motion in his right little finger and right long finger.  The Veteran was able to perform repetitive testing, however post-test there was additional limitation of motion of the little finger and long finger.  The examiner stated that the Veteran had functional loss or functional impairment in his fingers and additional limitation in range of motion following repetitive use testing manifested by less movement than normal, weakened movement, incoordination, deformity, in both the long finger and little finger.  Right hand grip was 4/5.  There was ankylosis in the right long finger and right little finger in the PIP joint flexed to 30 degrees with a gap of two inches or less between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.  The examiner commented that the ankylosis did not result in limitation of motion of other digits or interference with the overall function of the hand.  The examiner further stated that functional impairment was not equivalent of the situation that no effective function remained other than that which would be equally well served by an amputation with prosthesis (to including grasping and manipulation).  

Analysis

The analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

As the evidence shows the Veteran is left handed, the Board considers the right hand to be the minor extremity.  38 C.F.R. § 4.69.  

As discussed above, a noncompensable evaluation represents the maximum schedular rating available under Diagnostic Code 5230.  As indicated above 38 C.F.R. § 4.59 provides for a minimal compensable rating for actually painful, unstable or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  Here, while not all medical evidence of record indicates pain on motion, the evidence overall shows that the Veteran has painful motion in his right little finger.  See February 2005 retirement examination, September 2007 Form 9 Appeal, April 2006 VA examination, and November 2012 VA examination.  Although the highest evaluation under Diagnostic Code 5230 is a noncompensable rating, this fact does not preclude operation of 38 C.F.R. § 4.59.  Further, there is x-ray evidence of traumatic osteoarthritis.  While x-rays in July 2011 are suggestive of posttrauma versus rheumatoid arthritis, and the Veteran's service-connected right little finger is not affected by rheumatic arthritis, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus the Board finds that throughout the appeal period the Veteran has had painful motion and a 10 percent rating is warranted for the right little finger for the entire appeal period.  See 38 C.F.R. §§ 4.59, 4.71a Diagnostic Code 5003. 

The Board also has considered whether a rating higher than 10 percent may be assigned.  Although VA examinations in July 2011 and in November 2012 show the Veteran's right little finger is ankylosed, under Diagnostic Code 5227 for ankylosis of the right little finger, a noncompensable evaluation is the only rating available.  The Board notes that the Veteran also is service-connected for his third right finger and on VA examination in October 2012, there was favorable ankylosis of the right little finger and right long finger as there was ankylosis in the PIP joints with a gap of two inches or less between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.  See 38 C.F.R. § Diagnostic Codes 5216-5227, Note 3.  However to assign a separate 10 percent rating for ankylosis of two digits of one hand under Diagnostic Code 5223 would constitute impermissible pyramiding as ankylosis contemplates limitation of motion.  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Consideration of Diagnostic Code 5219 for unfavorable ankylosis of two digits is not warranted as the evidence discussed above only meets the criteria for favorable ankylosis under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, Note 3.  

As to whether the Veteran's right little finger can be evaluated under the Diagnostic Code 5156 for amputation, his right little finger at most can be evaluated as amputation without metacarpal resection, which under Diagnostic Code 5156 is rated as 10 percent disabling.  See 38 C.F.R. § 4.71a Diagnostic Codes 5216 to 5227, Note 3. Given that the Veteran is being granted a 10 percent rating for painful motion, consideration of Diagnostic Code 5156 would not entitle him to a higher rating.  Further, although the Veteran has had painful motion in his right little finger, he has been able to use his little finger.  On VA examination in June 2005 he had good grip strength and during the appeal period has been able to type.  On the most recent VA examination in October 2012 right hand grip was 4/5 and the examiner was of the opinion that functional impairment was not so severe that no effective function remained than that which would be equally well served by an amputation with prosthesis.  

As discussed above, throughout the appeal period, the Veteran has had painful motion, but has been able to use his right little finger as well as the rest of his fingers and his hand.  On VA examinations in July 2011 and in October 2012, the examiner opined that the Veteran's ankylosis did not interefere with other digits or the overall function of the right hand.  Thus additional evaluations under other Diagnostic Codes are not for consideration.  The Board also notes that on VA examination in April 2006, the Veteran had decreased sensation in his right little finger and was diagnosed with right ulnar neuropathy.  As the Veteran is in receipt of a separating rating for right ulnar neuropathy, consideration of the rating criteria for neurological impairment is not warranted.  

The Board also has considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

The criteria for an initial rating of 10 percent for right fifth finger palmar flexion deformity is warranted for the entire appeal period.   As the criteria for an initial rating higher than 10 have not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Veteran's service-connected right fifth finger has affected his occupational activities.  See e.g., July 2011 and October 2012 VA examinations.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The Board acknowledges that the service-connected right fifth finger with flexion deformity has impacted the Veteran's employment.  However, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right fifth finger flexion deformity.  The Board finds that the Veteran's service-connected right fifth finger is manifested by painful motion and associated functional impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 10 percent for right fifth finger palmar flexion deformity, is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

As discussed earlier, the October 2005 rating decision denied service connection for underlying pathology to account for diarrhea.  In November 2005, the Veteran filed a notice of disagreement with that determination.  The RO, in a rating decision in July 2009, granted service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as depression) and assigned a 10 percent rating.  In July 2010 the Veteran filed a timely notice of disagreement with that determination.  A Statement of the Case must be issued for both issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the following issues: service connection for underlying pathology to account for diarrhea and entitlement to an initial rating higher than 10 percent for adjustment disorder with mixed anxiety and depressed mood (claimed as depression).  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


